


110 HJ 86 IH: Recognizing the efforts of the Ohio

U.S. House of Representatives
2008-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		110th CONGRESS
		2d Session
		H. J. RES. 86
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2008
			Mr. Space (for
			 himself, Ms. Pryce of Ohio,
			 Mrs. Schmidt,
			 Mr. Wilson of Ohio,
			 Ms. Kaptur,
			 Mr. Ryan of Ohio,
			 Ms. Sutton,
			 Mr. Regula,
			 Mr. Tiberi,
			 Mrs. Jones of Ohio,
			 Mr. Turner, and
			 Mr. Hobson) introduced the following
			 joint resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		JOINT RESOLUTION
		Recognizing the efforts of the Ohio
		  Department of Mental Health and the Ohio Department of Alcohol and Drug
		  Addiction Services to address the stigma associated with mental health and
		  substance use disorders.
	
	
		Whereas May is National Mental Health Month;
		Whereas approximately 54,000,000 Americans suffer from
			 mental illnesses and 26,000,000 from addictions, with a significant number
			 living with co-occurring mental illnesses and addictions;
		Whereas more than 2,000,000 Ohioans—nearly 1 in
			 5—experience some mental illness or emotional disturbance each year;
		Whereas 910,000 Ohioans aged 12 and older suffered from
			 alcohol or illicit drug dependence or abuse in 2006;
		Whereas fewer than 1/3 of adults and
			 ½ of children with a diagnosable mental disorder in the
			 United States receive any mental health services in a given year;
		Whereas only an estimated 10.8 percent of those with drug
			 or alcohol use disorders in the United States in 2006 received
			 treatment;
		Whereas a significant number of Ohioans with addictions in
			 2006 did not receive treatment, including an estimated 236,000 individuals aged
			 12 and older with illicit drug addictions and an estimated 695,000 individuals
			 with alcohol use disorders;
		Whereas the cost of the consequences of untreated mental
			 illness, including unnecessary disability, unemployment, substance abuse,
			 homelessness, inappropriate incarceration, and suicide is more than
			 $100,000,000,000 each year in the United States;
		Whereas alcohol and other drug abuse cost Americans more
			 than $500,000,000,000 a year through the combined medical, economic, criminal,
			 and social impact on communities;
		Whereas the Surgeon General reports that mental health and
			 substance use disorders combined account for more than 1/5
			 of all lost days of productive life, exceeding the burden of cardiovascular
			 disease and cancer;
		Whereas the indirect costs to Ohio of untreated mental
			 illness total more than $3,500,000,000 a year;
		Whereas between 70 and 90 percent of individuals with
			 mental disorders have significant reduction of symptoms and improved quality of
			 life through treatment;
		Whereas drug treatment is proven to cut drug use in half,
			 reduce crime by 80 percent, and reduce arrests by 64 percent;
		Whereas for every dollar spent on prevention in Ohio,
			 there is an economic savings of $7 in reduced crime, child abuse and neglect,
			 homelessness, and lost productivity;
		Whereas the Substance Abuse and Mental Health Services
			 Administration (SAMHSA) finds that stigma is a barrier that discourages
			 individuals and their families from getting help;
		Whereas stigma can result in inadequate insurance coverage
			 for mental health and substance use disorder services;
		Whereas stigma may lead to fear and mistrust toward people
			 living with mental illness or substance use disorders and their
			 families;
		Whereas stigma may cause families and friends to turn
			 their backs on people with mental illness or substance use disorders;
		Whereas SAMHSA finds that many people would rather tell
			 employers that they committed a petty crime and served time in jail than admit
			 to spending time in a psychiatric hospital;
		Whereas the Surgeon General finds that stigma must no
			 longer be tolerated if we are to reduce the burden of mental illness, improve
			 access to care, and achieve urgently needed knowledge about the brain, mind,
			 and behavior;
		Whereas the American Medical Association, the National
			 Institute on Drug Abuse, and the National Institute on Alcohol Abuse and
			 Addiction concur—addiction is a chemical change in the brain; and
		Whereas treatment can work, people can recover, and
			 Americans are well worth the investment: Now, therefore, be it
		
	
		That Congress—
			(1)recognizes that
			 stigma fosters discrimination against individuals with mental health and
			 substance use disorders and discourages individuals with mental health and
			 substance use disorders from seeking treatment;
			(2)encourages efforts
			 to increase awareness of the existence and impact of stigma on individuals with
			 mental health and substance use disorders;
			(3)recognizes the
			 efforts of the Ohio Department of Mental Health and the Ohio Department of
			 Alcohol and Drug Addiction Services to decrease stigma through the Think
			 Outside the Stigma campaign; and
			(4)encourages each and
			 every American to work toward overcoming the stigma associated with mental
			 illness and substance use disorders.
			
